19-10096-mg   Doc 7-1 Filed 01/10/19 Entered 01/10/19 13:05:17   Exhibit A
                    (Proposed Notice Order) Pg 1 of 4



                                Exhibit A
    19-10096-mg          Doc 7-1 Filed 01/10/19 Entered 01/10/19 13:05:17                  Exhibit A
                               (Proposed Notice Order) Pg 2 of 4



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:
                                                                   Chapter 15
          LARISA MARKUS,
                                                                   Case No. 19-10096 ( )

                     Debtor in a Foreign Proceeding.
---------------------------------------------------------------x

    ORDER SCHEDULING HEARING ON VERIFIED CHAPTER 15 PETITION AND
     SPECIFYING FORM AND MANNER OF SERVICE OF NOTICE OF HEARING

          Upon the motion (the “Motion”)1 of Yuri Vladimirovich Rozhkov (the “Foreign

Representative”), the trustee and foreign representative of Larisa Markus (the “Debtor” or “Ms.

Markus”) in Ms. Markus’ pending insolvency proceeding (the “Russian Insolvency Proceeding”)

under the Federal Law No 127-FZ “On Insolvency (Bankruptcy)” (the “Russian Bankruptcy

Law”), for entry of an order scheduling a hearing on the chapter 15 petition and specifying the

form and manner of service of notice of the hearing; it is hereby:

          ORDERED, that the form of the Notice attached as Exhibit B to the Motion is hereby

approved; and it is further

          ORDERED, that copies of the Notice, the Petition and the documents filed in support

thereof (collectively, the “Service Documents”) shall be served by United States mail, first-class

postage prepaid within seven days of entry of this Order, upon the Chapter 15 Notice Parties in

accordance with Rules 1010 and 7004(a) and (b) of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”) at their last known addresses; and it is further




1
          Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the
Motion.
   19-10096-mg         Doc 7-1 Filed 01/10/19 Entered 01/10/19 13:05:17                Exhibit A
                             (Proposed Notice Order) Pg 3 of 4



        ORDERED, that within twenty days of entry of this Order, the Foreign Representative

shall publish: (i) the Notice and Petition, translated into Russian, in the Unified Federal Register

of Bankruptcy Data, in accordance with Russian Bankruptcy Law, to provide notice to creditors,

and (ii) the Notice, translated into Russian, in the “Kommersant” newspaper; and it is further

        ORDERED, that service of the Service Documents in accordance with this Order, is

hereby approved as adequate and sufficient notice, and service of the Service Documents on all

interested parties; and it is further

        ORDERED, that a hearing (the “Hearing”) on the relief sought in the Petition as well as

responses or objections, if any, to the Service Documents shall be held on [_____], at _:00 _.m.

New York time (the “Hearing Date”), or as soon thereafter as counsel shall be heard, at the United

States Bankruptcy Court for the Southern District of New York, One Bowling Green, New York,

New York 10004; and it is further

        ORDERED, that responses or objections, if any, to the Service Documents must be in

writing describing the basis therefore and shall be filed with the Court electronically in accordance

with General Order M-242 by registered users of the Court’s electronic case filing system, and by

all other parties in interest, on a CD-ROM, preferably in Portable Document Format (PDF), Word

Perfect or any other Windows-based word processing format, with two hard copies to the United

States Bankruptcy Judge, and served upon Blank Rome LLP, 405 Lexington Avenue, New York,

New York 10174 (Attention: Ira L. Herman and Philip M. Guffy), United States counsel to the

Foreign Representative, so as to be received on or before 4:00 p.m. New York time on [______];

and it is further

        ORDERED, that replies in support of the relief sought in the Petition shall be filed with

the Court on or before 4:00 p.m. New York time on [_______]; and it is further

                                                 2
   19-10096-mg        Doc 7-1 Filed 01/10/19 Entered 01/10/19 13:05:17              Exhibit A
                            (Proposed Notice Order) Pg 4 of 4



          ORDERED, that the Hearing may be adjourned from time to time without notice other

than an announcement in open court at the Hearing or the adjourned date of the hearing; and it is

further

          ORDERED, that all notice requirements specified in section 1514(c) of Bankruptcy Code

not incorporated herein are otherwise waived; and it is further

          ORDERED, that service pursuant to this Order shall be good and sufficient service and

adequate notice of the hearing to consider the Petition and the Foreign Representative’s request

for an order granting recognition of the foreign proceeding as a “foreign main proceeding” and for

other appropriate relief, including imposition of the automatic stay.



Dated: New York, New York
       January___, 2019


                                              UNITED STATES BANKRUPTCY JUDGE




                                                 3
